Title: From Benjamin Franklin to William Hodgson, 19 June 1780
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
June 19. 1780.
I received your several favours of March 28. and may 12. I thank you for the Justice you did me at the sick and hurt Office, in the assurances you gave that it was not my Intention to deceive, nor my fault that an equal Number of Prisoners did not return with the Cartel. On my consenting to give up the 500 Prisoners we carried into Holland, I had the Promise of an equal Number of English to be given me, to exchange for americans. You will see by the enclos’d from Mr. de Sartine what account is given of the Disappointment in that Instance at Morlaix but since your information that the Board would not receive English Prisoners captur’d by the french in lieu of those captured by Americans, tho’ they had in Holland received English. … English Prisoners be if possible reserved from all exchanges, and not delivered up till after the Conclusion of a Peace. I send you enclos’d a Copy of the Paroles that have been given by near 500 English NOT ONE of whom has had the Virtue to comply with his Solemn Engagement. What is become of your National Honour?— I send you also an Account of the brave Conyngham’s Treatment when a Prisoner, written by Himself. Also An Account of the Treatment of a poor harmless Quaker in Pensilvania by your Troops, which I lately received from his father. A Book is preparing in America containing a great Number of Authenticated Accounts of such Barbarities among which is the Covering with Pease Straw 15 american soldiers wounded and disabled in a fight near a Barn in New Jersey, and setting fire to the straw, whereby they were burnt to death. Engravings are intended to be made of each Transaction, proper to be printed in the Book. You may judge what Impression this is likely to make in the Minds of Children, and what Effect it may have on Posterity, with regard to any future Union or even Good Will between the two Nations if the printing it is not prevented—
I am much surpriz’d at the Conduct of the Person you mention, and his Letter in the Morning Post. Be pleased to present my affectionate Respects to the Club, and believe me ever, with sincere Esteem Dear Sir, &c.—
Mr. Hodgson.
